Citation Nr: 0422908	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  00-25 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a growth on the 
ball of the left foot.

2.  Entitlement to service connection for an involuntary 
tremor disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran had active service from November 1968 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Board remanded this case in October 2002 for further 
development, and it has returned for appellate action.


FINDINGS OF FACT

1.  The medical evidence does not establish that the veteran 
developed a growth on the ball of the left foot during 
service.  

2.  The medical evidence does not establish that the veteran 
developed an involuntary tremor disorder during service.  


CONCLUSIONS OF LAW

1.  A growth on the ball of the left foot was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1101, 
5103, 5103A, 5107, (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  An involuntary tremor disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1101, 
5103, 5103A, 5107, (West 2002); 38 C.F.R. § 3.303 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statutory changes).  Among other things, the VCAA 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.    

Review of the claims folder reveals substantial compliance 
with the VCAA sufficient to proceed with the disposition of 
the appeal.  That is, the RO sent the veteran a letter in May 
2003 in order to explain the notice and assistance provisions 
of the VCAA.  The Board acknowledges that this letter was not 
provided prior to the initial determination and does not 
advise the veteran to submit to the RO any evidence in his 
possession relevant to the appeal.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  However, the Board does 
emphasize that this appeal stems from an August 1999 claim 
and December 1999 rating decision.  In addition, the May 2003 
letter does not explain which portion of evidence needed to 
substantiate the claims, if any, the veteran has the 
responsibility to provide, and which portion of the evidence, 
if any, VA is obligated to obtain or will attempt to obtain 
on the veteran's behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  On this point, the Board notes that the veteran has 
provided or authorized the release of certain evidence, 
which, as discussed below, has been associated with the 
claims folder.  

With respect to the duty to assist, the RO has obtained 
service medical records, post-service medical records, and 
relevant VA medical examinations.  The Board finds no 
indication from review of the claims folder, or assertion 
from the veteran, that additional relevant evidence remains 
outstanding.  Therefore, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that the veteran, through his representative, 
waived RO consideration of the evidence submitted after the 
January 2004 supplemental statement of the case.  The Board 
finds no indication from review of the claims folder, or 
assertion from the veteran, that additional relevant evidence 
remains outstanding.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board finds that the RO has substantially complied with 
the VCAA in its attempts to secure evidence needed for the 
veteran's claim.  There is no other indication that relevant 
evidence remains outstanding.  Thus, the Board finds that the 
duty to assist has been satisfied.  38 U.S.C.A. § 5103A.    

II.  Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002).  Such a determination 
requires a finding of a current disability that is related to 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2003).

III.  Analysis

The August 1968 service entrance examination report is 
negative for complaints or findings of a left foot or tremor 
disorder.  The service medical records show that the veteran 
was treated for severe tinea pedis in April 1975.  In 
September 1975, a service examiner noted that the veteran had 
an abscess and cellulitis on the ball of the left foot.  The 
June 1976 service examination is negative for complaints or 
findings of a left foot or tremor disorder.

VA examined the veteran in April 2003.  The examining 
physician noted that he had reviewed the claims file.  The 
physician referenced an April 2003 x-ray study that showed 
only a hammertoe deformity.  The physician's impression was 
that, based on the evidence of record, that it was not at 
least as likely as not that the deformities now present in 
the veteran's left foot have any causal relationship to the 
abscess and cellulitis of the left foot that is documented in 
the veteran's service medical records in 1975.

The Board finds this April 2003 VA examination report 
compelling.  It is based on a review of the veteran's claims 
file and service medical records.  Based on the physician's 
medical expertise, the current left foot disorder was not 
related to documented left foot treatment during service.
 
The Board has considered a March 2003 VA outpatient treatment 
note in which the examiner concluded that the veteran's 
current left foot disorders are most likely directly related 
to the problems experienced during service.  In comparison 
with the April 2003 VA physician's findings, the March 2003 
opinion lacks probative weight.  The March 2003 VA examiner 
does not appear to have reviewed the veteran's claims file, 
including the service medical records.  As noted before, the 
veteran was treated for 1975 for tinea pedis and cellulitis, 
but the records show that it had subsequently resolved.  The 
service medical records dated after September 1975 are 
negative for findings of a growth on the ball of the 
veteran's left foot.

The veteran's claims file contains a large amount of recent 
medical evidence.  In April 2004, the veteran's 
representative waived RO consideration of the evidence that 
was submitted after the March 2004 supplemental statement of 
the case.  Although this evidence shows treatment for the 
veteran's left foot, including surgery, it is essentially not 
relevant to the veteran's claim because this evidence does 
not show that the veteran currently has a growth on the ball 
of the left foot that is related to an incident or injury 
during service over 30-years ago.  According to a January 
2004 treatment note, the veteran reported that he had surgery 
on his left foot approximately four months before that time.  
In March 2004, the RO received photographs of the veteran's 
feet that appear to show redness around his toes.  This 
evidence presents the veteran's current left foot problems, 
but does not provide a link to the veteran's service.  

As noted by the April 2003 VA examiner, an x-ray study taken 
at that time was negative for a growth on the ball of the 
left foot.  This evidence shows that the claimed growth on 
the ball of the left foot lacks continuity of symptomatology 
because it was not existent according to an April 2003 x-ray 
report.  38 C.F.R. § 3.303. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Although the April 2003 VA physician has not reviewed the 
evidence submitted after he reviewed the claims file, the 
Board finds that this is not crucial to this case.  The 
evidence submitted after April 2003 does not contain a 
medical finding that rebuts or contradicts the April 2003 VA 
examiner's opinion.  Instead, it shows treatment for a 
variety of physical problems, including the veteran's left 
foot.
 
With respect to the other issue, there is no post-service 
medical evidence of record that links a currently diagnosed 
tremor disorder to the veteran's service.  As noted 
previously, the veteran's service medical records are 
negative for complaints, treatment, or diagnosis of a tremor 
disorder.  The Board finds the service medical records 
compelling because they are negative for findings of the 
claimed disorder.  Without evidence of a disorder diagnosed 
during service and a medical opinion linking a current tremor 
disorder to service, this issue is denied. See Watson, 4 Vet. 
App. 309; Rabideau, 2 Vet. App. 141.  

It is the duty of the [Board] as the fact finder to determine 
the credibility of the testimony and other lay evidence." 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The only 
other "positive" evidence of record linking the cause of the 
veteran's claimed disorders is represented by the appellant's 
contentions set out a February 2003 RO hearing transcript and 
written lay statements submitted namely by the veteran, his 
girl friend, and his representative. The appellant contends 
that he developed the claimed disorders during service. The 
veteran's girlfriend maintains that she has know the veteran 
for a long time, and she knows that he has had left foot 
troubles during the ten years that she had known him.  Such 
lay assertions as to medical causation, however, are of 
minimal probative value when they are not supported by 
competent medical evidence. Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). As a layperson, however, his opinions 
lack probative weight compared to medical evidence.  

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue. However, that doctrine is not for application in this 
case because the preponderance of the evidence is against the 
veteran's service connection claims for a growth on the ball 
of the left foot and an involuntary tremor disorder. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107 (West 2002).


ORDER

Entitlement to service connection for a growth on the ball of 
the left foot is denied.

Entitlement to service connection for an involuntary tremor 
disorder is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



